Citation Nr: 1704283	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-25 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for a left knee condition.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army from June 1990 to April 1991.  He also served in the United States Navy from November 1991 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Peterburg, Florida  

Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304 (a) (2016).  The Board cannot accept a request for a change in representation after this 90 day period unless good cause is shown in a written motion to account for the delay in the submission of the request. 38 C.F.R. § 20.1304 (b) (2016).  In the present case, the Veteran has not submitted a motion to the Board requesting a change in his representative nor is there any explanation for the change in representation at this late date. 

Accordingly, the Board does not find good cause for the Veteran changing his representative at such a late date.  See Perez v. Shinseki, 25 Vet. App. 190 (2011) (Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal. The request for a change in representation is referred to the RO upon completion of the Board's action on the pending appeal without action by the Board concerning the request.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the June 2011 rating decision here on appeal, the RO noted its review of an April 4, 2011, VA examination report pertaining to the Veteran's left knee.  In that regard, the RO noted the examiner's report that the Veteran sustained a left knee injury during  service in 1980 while playing football, and that the Veteran was placed on light duty as a result.  Ultimately, the RO found, however, that the examiner did not provide an opinion, as the objective evidence showed the Veteran's left knee was normal.  

Despite a thorough review of the file, the Board is unable to locate an April 4, 2011, examination report pertaining to the Veteran's left knee in the Veteran's electronic record.  While an April 4, 2011, examination report is of record, that report pertains only the Veteran's service-connected left shoulder scar, and not his left knee.  Additionally, the Board notes that the Veteran's claim of entitlement to service connection for a left knee disability was filed on April 7, 2011, subsequent to the date that the RO found the Veteran was examined.  Simply stated, without the April 4, 2011, examination report referenced by the RO, the Board's review is frustrated.  Accordingly, a remand is warranted.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The AOJ should obtain all outstanding VA treatment records.  Specifically, the AOJ should make all necessary attempts to obtain the Veteran's April 4, 2011, left knee examination report.  If the examination report is obtained, it should be associated with the claims file.  

3.  In the event that the AOJ is unable to obtain the Veteran's April 4, 2011, left knee examination report, the Veteran should be afforded a new VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a current left knee disorder that manifested during active service.  He or she should also state whether it is at least as likely as not (a 50% or greater probability) that the left knee disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.  

5. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






